t c memo united_states tax_court leslie ruppert krehnbrink and robert grift krehnbrink commissioner of internal revenue respondent petitioners v docket no 20892-13l filed date leslie ruppert krehnbrink and robert grift krehnbrink pro sese jonathan e behrens and richard j hassebrock for respondent memorandum findings_of_fact and opinion cohen judge this case was commenced under sec_6330 in response to a notice_of_determination concerning collection action sustaining a lien and a proposed levy with respect to petitioners’ federal_income_tax liabilities for through all of which were assessed following decisions entered by this court in prior proceedings in the hearing conducted under sec_6330 petitioners sought interest abatement under sec_6404 and now seek review of the denial of interest abatement the issue for decision is whether there was an abuse_of_discretion in sustaining the collection actions as to all of the subject years and in declining to abate interest on the deficiencies for through determined in the prior proceedings all section references are to the internal_revenue_code in effect for the periods in issue and all rule references are to the tax_court rules_of_practice and procedure findings_of_fact most of the facts have been stipulated and appear in the administrative record of proceedings before the internal_revenue_service irs office of appeals appeals petitioners resided in ohio when they filed their petition the examination on date revenue_agent joseph s estes ra estes mailed to leslie ruppert krehnbrink petitioner l a letter stating that the irs had no record of receiving her federal_income_tax returns for through that letter was returned undelivered and marked attempted not known a second letter to the same name but a different address was sent on date ra estes established initial contact with petitioner l on date at the address to which the date letter was sent that address remained petitioners’ address through the time of trial he learned that petitioner l’s maiden name was ruppert but for some time her married name had been krehnbrink petitioner l acknowledged that returns had not been filed for the years under examination but stated that her husband robert krehnbrink petitioner r was gathering information to file returns she agreed to an interview on date on date ra estes expanded the scope of his examination to include he mailed to petitioner l a letter confirming an appointment for the agreed date of date and enclosed a form_4564 information_document_request idr requesting tax returns bank statements and supporting documents for the eight years under examination on date an attorney for petitioner l called ra estes and canceled the meeting scheduled for date on date petitioner l’s attorney assured ra estes that the returns for through would be filed ra estes advised the attorney that he expected to receive the returns no later than the week of date ra estes sent the attorney records of the sources and amounts of petitioner l’s income known to the irs for on date ra estes received petitioners’ joint federal_income_tax returns for through delinquent returns on date ra estes mailed petitioners’ attorney an idr asking for information supporting the entries on the delinquent returns and explanations of statements that had been made by petitioner l during the prior interview the idr suggested an appointment at petitioners’ residence for date noting that the returns for through had claimed deductions for business use of the home on date petitioner r left a voice mail message for ra estes that an appointment on date would not work because petitioners were trying to work out arrangements for representation a response to the date idr sent by petitioners’ attorney was dated date that response stated that some of the entries on the delinquent returns were based on records provided by the irs that petitioners were seeking additional documentation and that petitioner r was not employed during the years of the returns on date ra estes sent petitioners a summons for records pertaining to the period date through date the summons required petitioners to appear before ra estes at his office on date ra estes began to conduct third-party research with respect to the representations made in petitioners’ attorney’s date letter on march petitioners’ attorney advised ra estes that petitioner l would not be able to attend the summons interview and requested that it be rescheduled to april or the interview was rescheduled for date but petitioners did not appear petitioner r attended an interview before ra estes on or about date on date ra estes mailed petitioners’ attorney a third idr the attorney responded on date that she did not believe that petitioners would comply with that idr during the next several months ra estes prepared an analysis that included consideration of the civil_fraud penalty and petitioners’ tax_liabilities on date ra estes sent his results to his manager for review and approval agreed liabilities on date notices of deficiency for through were sent to petitioners the notices determined additions to tax for delinquency of the returns and an accuracy-related_penalty for each year the notices also stated that interest would accrue on the deficiencies from the due dates of the returns until paid the notices did not determine any civil_fraud penalties on date petitioners filed a tax_court petition docketed as no disputing the determinations in the notices of deficiency on may following agreement by respondent’s counsel to modify certain adjustments a stipulated decision was entered the stipulation of the parties was incorporated into the decision including their agreement that interest will accrue and be assessed as provided by law on the deficiencies penalties and additions to tax due from petitioners on date the amounts set forth in the decision and the self-reported liabilities on the delinquent returns for through were assessed on date a statutory_notice_of_deficiency was sent to petitioner l for and on date she filed a tax_court petition docketed as no disputing the determinations in that notice_of_deficiency on date a stipulated decision was entered in that case the stipulated liabilities for and were assessed on date collection proceedings on date a final notice_of_intent_to_levy and notice of your right to a hearing levy notice was sent to petitioner l with respect to outstanding liabilities totaling dollar_figure for through on the same date a levy notice was sent to petitioner r with respect to outstanding liabilities totaling dollar_figure for through notices of federal_tax_lien nftl were filed on date with respect to petitioners’ outstanding liabilities on date petitioners submitted forms request for a collection_due_process or equivalent_hearing with attachments among the attachments were form sec_843 claim_for_refund and request for abatement for each year on the form sec_843 petitioners stated that the liabilities were inconsistent with the decisions of the tax_court and that interest was assessed as a result of irs error and delay the amounts disputed for through respectively were dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure and dollar_figure petitioners now request abatement of interest estimated at dollar_figure from date through present day on the form submitted for tax_year sec_2001 through petitioners checked the boxes requesting discharge of property from the federal tax_liens and withdrawal of the nftls on the attachments to both forms petitioners requested consideration of the form sec_843 argued that the proposed levies would cause economic hardship and requested that appeals consider petitioners’ eligibility for an installment_agreement or offer-in-compromise appeals settlement officer veronica brooks so brooks was assigned to conduct petitioners’ collection_due_process cdp hearing by letter dated date petitioners requested a face-to-face hearing on date so brooks mailed petitioners letters that scheduled a face-to-face hearing on date and requested that petitioners provide to so brooks within days of the date of the letter verification of all household_income for the tax_year copies of bank statements for the past three months and a current profit and loss statement for petitioners’ business reported on schedule c profit or loss from business petitioners and so brooks exchanged correspondence that resulted in the face-to- face conference’s being postponed at petitioners’ request the face-to-face conference was held on date between petitioner r and so brooks at the conference petitioner r inquired about the form sec_843 and was told that they would not be considered during the cdp hearing petitioner r produced during the conference spreadsheets with revenue and expense detail for petitioner l’s business copies of bank statements for the period january through date and other documents to establish petitioners’ compliance with filing and estimated_tax requirements later that day petitioner r faxed to so brooks copies of the forms 1099-misc miscellaneous income issued to petitioner l the forms 1099-misc reported nonemployee compensation received by petitioner l totaling dollar_figure or dollar_figure per month petitioners did not submit a form_656 offer_in_compromise during the cdp hearing they did not present during the cdp hearing any support for their contention that the nftls or proposed levies would terminate their future income they did not propose terms for an installment_agreement during the cdp hearing after reviewing the documents received date the form 433-a collection information statement for wage earners and self-employed individuals with attachments so brooks determined that petitioners could elect either an installment_agreement with a term of months and a monthly payment of dollar_figure or an installment_agreement with a term of months and a monthly payment of dollar_figure so brooks conveyed the terms of these proposed installment agreements to petitioner r by telephone on date petitioner r declined both and asked that so brooks issue a notice_of_determination on date appeals sent to petitioners notices of determination concerning collection action s under sec_6320 and or notices of determination with respect to the income_tax liabilities pursuant to the notices of determination and attachments thereto appeals sustained the filing of the nftls and the proposed levies to collect the income_tax liabilities the notice_of_determination sent to petitioner l for and acknowledged the form_843 for that year and included a paragraph rejecting petitioners’ contentions for those years so brooks erroneously did not consider or address during the hearing petitioners’ form_843 claims for abatement of interest for through court proceedings the petition in this case was filed date petitioners raised a variety of challenges including arguments that the assessments were inconsistent with the tax court’s decisions that interest was assessed as a result of irs’ error or delay that the lien or levy would cause economic hardship and would terminate future income and that petitioners wished to discuss alternatives to collection on date petitioners filed a petition in this court that was docketed as no the petition in that case challenged a full disallowance - final_determination in response to petitioners’ request for abatement of interest for and the stated reason for the denial was there was no unreasonable error or delay relating to the performance of a ministerial or managerial act in processing the examination of your return this case and the case at docket no were set for trial on date on date on respondent’s motion the cases were remanded to appeals and continued on date respondent moved for summary_judgment in docket no after several intervening procedural steps the consolidated cases were severed on date on that date respondent’s motion for summary_judgment was granted and an order of dismissal and decision was entered in docket no the court explained a review of the record in this case reveals that petitioners have not shown that there is any genuine dispute of material fact furthermore the undisputed facts do not establish that respondent abused his discretion as petitioners have failed to identify any unreasonable error or delay by respondent in performing a ministerial or managerial act petitioners appear to believe that they are entitled to abatement of interest in this case solely on the basis that the amount of the tax_liability that the parties agreed upon in the stipulated decision which concluded the deficiency case discussed above differed substantially from the amount of the tax_liability stated in the notice_of_deficiency issued for tax years and however the mere fact that the two amounts differed even substantially does not constitute an unreasonable error or delay by respondent in performing a ministerial or managerial act landvogt v commissioner tcmemo_2003_217 a decision concerning the proper application of federal tax law is not a ministerial_act nor is respondent’s classification and evaluation of information during an audit because such requires judgment or discretion see also sec_301_6404-2 a decision concerning the proper application of federal tax law or other federal or state law is not a managerial act furthermore petitioners did not reasonably cooperate during respondent’s examination of tax years and respondent asserts and petitioners have not disputed that they refused to provide information requested by respondent and persisted in failing to file income_tax returns for and as a result petitioners themselves contributed significantly to any errors that the notice_of_deficiency for and might have contained under sec_6404 therefore the undisputed facts fail to show that petitioners are entitled to abatement of interest for and on date the court_of_appeals for the sixth circuit affirmed the dismissal and decision in docket no the court_of_appeals held the krehnbrinks dispute the tax court’s finding that they did not fully cooperate with the audit and they again rely on the auditor’s initial erroneous deficiency calculation to support their claim_for_abatement but as the tax_court correctly held the auditor’s determination of the krehnbrinks’ tax_deficiency involved judgments concerning the application of federal tax law and therefore was not a ministerial or managerial act see sec_301_6404-2 example interpreting complex provisions of federal tax law is neither a ministerial nor a managerial act consequently interest attributable to an error or delay arising from giving the taxpayer an incorrect amount due to satisfy the taxpayer’s income_tax_liability cannot be abated under paragraph a of this section therefore even if the tax_court erroneously concluded that the krehnbrinks did not fully cooperate with the audit they are not entitled to abatement because they have not identified an error or delay in the performance of a ministerial_act see mekulsia f 3d pincite by notice served date this case was set for trial in cincinnati ohio on date on date the last day for filing under the court’s rules respondent filed a motion for summary_judgment and on date respondent filed a motion for continuance the motion for continuance was denied petitioners sought an extension of time to respond to the motion for summary_judgment and moved for a continuance on date the court denied the motion for summary_judgment because it would have delayed the trial and also denied petitioners’ requested extension of time and continuance trial proceeded on date and posttrial briefs were ordered opinion for the most part petitioners’ arguments in this case are the same as those previously rejected by the court’s order of dismissal and decision granting summary_judgment in the case at docket no and by the court_of_appeals order affirming our decision but before repeating and applying the rulings in that case it is worth repeating certain facts petitioners failed to file timely federal tax returns for at least eight years from through they delayed responding to or declined requests for information postponing or canceling appointments from date to the entry of stipulated decisions in date while seeking abatement of interest to the time of trial in petitioners failed to make any voluntary payments on the liabilities which they stipulated in while they claim that the assessments based on their stipulated liabilities are not consistent with the stipulated decisions they have not shown any error in the computations of the outstanding balances presentation of this case for decision was delayed by the remand by various continuances by motions and by the infrequency of trial sessions in cincinnati some of the delays may be attributed to each party and some are attributable to the usual delays incident to litigation the passage of time during litigation does not establish error or delay in the performance of a ministerial or managerial act see eg 113_tc_145 when they received the administrative record for this case before trial petitioners learned that the examiner’s log of contacts with them omitted reference to one meeting there is no apparent connection between that omission and any delay in the examination petitioners again rely on the difference between the amounts determined in the notices of deficiency and the stipulated decisions as establishing errors by ra estes they rely on respondent’s motion for remand as establishing errors by so brooks in their posttrial brief petitioners fail to cite any portion of the record to support their summary of the facts see rule e some of their assertions are not supported by anything in the record and others are contrary to the record for example petitioner r acknowledged at trial that the only payments made on petitioners’ outstanding liabilities were involuntary in their brief they claim to have made payments but have not identified any that were not involuntary they have not shown and we do not believe that they would have made payments any sooner if the errors that they cite had not occurred thus they fail one of the prerequisites to abatement of interest see guerrero v commissioner t c memo tax ct memo lexis at landvogt v commissioner tcmemo_2003_217 tax ct memo lexi sec_217 at petitioners seem to base their claims that the assessed amounts are inconsistent with the determined deficiencies on an assertion that the decision leading to the assessments did not determine interest as is standard in such decisions the decision incorporated petitioners’ stipulation that interest would accrue and be assessed as provided by law they have shown no error in the computations of interest reflected in their accounts petitioners ignore their longstanding failure_to_file returns their cancellation and postponement of appointments and their withholding or late production of documents in arguing that they cooperated with the examination and the appeals process reconstructing income for eight years is inherently difficult petitioners requested and received records of the irs reflecting their receipt of income before submitting the delinquent returns a reasonable inference is that they did not keep their own records or perhaps would report only income known to the irs we conclude on the record that they were dilatory and uncooperative to the extent that significant aspects of any error or delay can be attributed to them this conclusion precludes their entitlement to abatement of interest see sec_6404 the foregoing factors persuade us that petitioners are not entitled to interest abatement regardless of how errors in the examination or appeals process are characterized petitioners merely repeat ministerial and managerial in referring to errors by ra estes and so brooks without regard to the decision of this court in docket no affirmed by the court_of_appeals specifically the courts stated that the errors complained of involved proper application of federal tax law or items requiring judgment or discretion are not ministerial or managerial see landvogt v commissioner tcmemo_2003_217 sec_301_6404-2 proced admin regs petitioners rely on the very same incidences here and our holding that the errors were not ministerial or managerial is the same petitioners speculated that another error occurred in that so brooks did not verify that written supervisory approval was obtained as required by sec_6751 see graev v commissioner 149_tc_485 supplementing and overruling in part 147_tc_460 the record does not support that claim and in any event no delay would be attributable to any such failure moreover given the long history recited in graev any such failure would be an error involving application of federal tax law and not cognizable as ministerial or managerial petitioners have not challenged the balancing activities of so brooks required by sec_6330 and they did not submit an offer-in- compromise or an installment_payment schedule and rejected those proposed by so brooks because we conclude that petitioners are not entitled to abatement of interest for any period and raised no other challenges to the determination we cannot conclude that the appeals determination involved an abuse_of_discretion we have considered the other arguments of the parties they are either lacking in merit or unnecessary to address decision will be entered for respondent
